Citation Nr: 1827595	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  17-37 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for esophageal cancer.


2.  Entitlement to an initial disability rating in excess of 60 percent for ischemic heart disease.



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2016 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2017, the Board reopened the Veteran's claim for service connection for ischemic heart disease and granted service connection.  In the same decision, the Board referred the issues of service connection for peripheral vascular disease and liver cancer, which the Veteran and his attorney raised in multiple statements of record.  See July 2017 appellate brief.  The Board notes that evidence of record does not reveal that the Agency of Original Jurisdiction (AOJ) has adjudicated these issues to date.  They are again referred to the AOJ for appropriate action.  

Moreover, the Board remanded the issue of entitlement to service connection for esophageal cancer for additional evidentiary development in November 2017.  The case has since returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an initial disability rating in excess of 60 percent for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was as likely as not exposed to herbicides while serving at the Nakhon Phanom RTAFB in Thailand from August 1969 to August 1970.

2.  The Veteran has esophageal cancer that is related to herbicide exposure.
CONCLUSION OF LAW

Esophageal cancer was incurred in service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Remand Compliance

As noted in the Introduction, the case was remanded to the AOJ in November 2017 for additional evidentiary development.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).


Service Connection: Esophageal Cancer

The Veteran contends that his current esophageal cancer is related to an in-service disease, event, or injury to include exposure to certain herbicides used in Thailand.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 
If a Veteran was exposed to an herbicide agent during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975), while service on active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C. § 1116 (2012) and 38 C.F.R. § 3.307(a)(6)(iii) (2017) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C § 1113 (2012) and 38 C.F.R. § 3.307(d) (2017) are also satisfied.  38 C.F.R. § 3.309(e) (2017).  In such circumstances, service connection may be granted on a presumptive basis for any disease listed in 38 C.F.R. § 3.309(e) (2017).  Esophageal cancer is not a disease which is included under 38 C.F.R. § 3.309(e) (2017).
VA has established a procedure for verifying a veteran's exposure to herbicide agents in Thailand during the Vietnam Era.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5 (herein M21-1); Compensation and Pension Service Bulletin, May 2010.  VA "has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes," as evidenced in a declassified Vietnam-Era Department of Defense document entitled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  The May 2010 Compensation and Pension Service Bulletin further states that "[s]pecial consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases" and that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."
Under procedures outlined in the M21-1, if a Veteran served at certain Royal Thai Air Force bases (RTAFBs) during the Vietnam Era and, pursuant to their duties operated near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.

In its November 2017 decision, the Board determined that evidence of record established that the Veteran served near the base perimeter of the Nakhon Phanom Royal Thai Air Force Base (RTAFB).  The Board notes that Nakhon Phanom is one of the RTAFBs listed in the M21-1.  Moreover, as the Board noted, the Veteran's service treatment records (STRs); his competent and credible lay statements; and submitted photographic evidence indicated that the Veteran was, as likely as not, "near the air base perimeter" of a RTAFB believed to be herbicide-exposed in the late 1960s and the early 1970s.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b; see also 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  While the Board's finding is not determinative of granting service connection on a presumptive basis, it does serve as a predicate for consideration of whether the evidence of record indicates a relationship between conceded exposure to herbicides and the Veteran's current esophageal cancer.

In assessing evidence, the Board is tasked with determining its competency and credibility.  The determination of credibility is a finding of fact to be made by the Board in the first instance.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995).  In assessing the credibility of evidence, the Board may consider internal inconsistency; facial plausibility; consistency with other evidence submitted; bad character; bias; self-interest; malingering; and desire for monetary gain.  Id.  After determining the competency and credibility of evidence, the Board, as fact finder, must then weigh its probative value.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is competent to report his symptoms and observations of level of dysfunction.  See Laynov, Brown, 6 Vet. App. 465, 466, 369-70.  Nevertheless, determining whether esophageal cancer is related to herbicide exposure must also be weighed with clinical observations.  See Jandreau v. Nicholson,292 F. 3d 1372, 1377 (Fed. Cir. 2007); Layno, 6 Vet. App. at 469-70.  As the Board noted in its November 2017 decision, the Board again finds the Veteran's statements to be both competent and credible.  They are competent because the Veteran is capable of offering evidence where he served with regard to the Nakhon Phanom RTAFB.  And, his statements are credible in that there is no evidence of record which undermines his credibility.  Moreover, the Board finds the Veteran's statements to be internally consistent, facially plausible, and consistent with other medical evidence of record.  See Caluza, supra.

In December 2017, the Veteran was afforded a VA esophageal examination pursuant to the Board's November 2017 remand directives.  The VA clinician reviewed the claims file; considered the Veteran's accounts of his medical and service history; conducted a physical examination; and, thereafter, derived an opinion based upon the totality of this evidence.

The clinician provided a diagnostic impression of esophageal cancer with liver metastasis.  As to the etiology of esophageal cancer, he opined that it was at least as likely as not (50 percent probability or more) incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  Furthermore, the clinician provided a fully reasoned rationale.  He first opined that multiple cancers are known to be associated with herbicide exposure.  Moreover, he took note of the fact that the Veteran did not have any of the common risk factors associated with the development of esophageal cancer.  Specifically, there was an absence of evidence of tobacco use; alcohol use; an absence of gastroesophageal reflux disease (GERD); an absence of malnutrition; and no reported hot liquid exposure.  In the absence of these common risks factors for the development of esophageal cancer, the only likely cause, according to the clinician's reasoning, is the Veteran's herbicide exposure while deployed [at Nakhon Phanom RTAFB] in Thailand from August 1969 to August 1970.  

The Board observes that the December 2017 VA clinician's opinion provides the required a causal relationship between the Veteran's present disability and disease or injury incurred or aggravated during service.  See Holton, supra.  As no evidence of record indicates that an intercurrent cause, to include medically recognized risk factors, led to the Veteran's esophageal cancer, service connection for esophageal cancer is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for esophageal cancer is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017).

In a February 2018 rating decision, the RO effectuated the Board's grant of service connection for ischemic heart disease and assigned a 60 percent disability rating.  This grant of benefits and assigned disability rating was also discussed again in a February 2018 supplemental statement of the case (SSOC).  In a March 2018 letter, the Veteran's representative provided additional argument with regard to the service connection claim discussed above and also noted that "[t]he Veteran is continuing to seek entitlement . . . to an increased rating in excess of 60 percent for ischemic heart disease, to include entitlement to a total disability based on individual unemployability (TDIU)."  The Board considers this a timely notice of disagreement with regards to the February 2018 rating decision and the increased rating claim for the service-connected ischemic heart disease.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case (SOC) to the Veteran and his attorney, addressing the issue of entitlement to an initial disability rating in excess of 60 percent for ischemic heart disease.  The Veteran and his attorney must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


